DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 9 is objected to because of the following informalities:  In claim 9, line 5, “the magnetic induction block” should be -- a magnetic induction block --.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zu et al. (CN 105281528 A, hereinafter Zu, see US 2018/0351443 for English Translation).
As to claim 1, Zu shows (FIG. 4): A linear vibrating motor, comprising a housing 1,11, a vibrator and a stator 61,62 that is secured to the housing 1,11 and is parallel to the vibrator, wherein the vibrator comprises a mass block 5 and a vibrating block 81-83 embedded in the middle of the mass block 5, and the vibrating block 81-83 includes a permanent magnet 81,83, and wherein
push-pull structures 2,4 adjoin two ends of the vibrating block 81-83;
the push-pull structure 2,4 comprises a push-pull magnet 4 embedded in the mass block 5 and a push-pull coil 2 secured to the housing 1,11;
an interaction force for enhancing a magnetic field is generated between the push-pull magnet 4 and an adjacent permanent magnet 81,83; and
the push-pull coil 2 generates a push-pull force in a horizontal direction together with the push-pull magnet 4 after being electrified to provide a push-pull force for a reciprocating motion of the vibrator in a direction that is parallel to a plane where the stator 61,62 is located (structure is the same as in application and is capable of performing the claimed function, para[0029],[0044],[0045],[0049]).
As to claim 2/1, Zu shows (FIG. 4) the stator comprises a magnetic induction block 71,72 which is opposite to the vibrator and secured to the housing 1,11, and the magnetic induction block 71,72 is subject to a magnetic field force that is the same as and/or opposite to a vibration direction of the vibrator (structure is the same as in application and is capable of performing the claimed function, para[0029]).
As to claim 3/1, Zu shows (FIG. 4): 
at least one pair of push-pull magnet securing grooves is symmetrically provided in the mass block 5; and

As to claims 9/1 and 11/2/1, Zu shows (FIG. 4): 
when the vibrator is in a balanced state, a resultant force of the magnetic field force is zero; and
when the magnetic induction block is subject to a relative displacement with the vibrator in the vibration direction of the vibrator under the action of a push-pull force that is generated by the push-pull structure, the direction of the resultant force of the magnetic field force is the same as that of the relative displacement, and the magnitude of the resultant force of the magnetic field force and the relative displacement are in direct proportion (structure is the same as in application and is capable of performing the claimed function).
As to claims 10/1 and 12/2/1, Zu shows (FIG. 4): 

    PNG
    media_image1.png
    598
    680
    media_image1.png
    Greyscale


a groove 52 for accommodating the vibrating block 81-83 is provided in the mass block 5; and
the vibrating block 81-83 is secured in the groove 52 by means of gluing (para[0053]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zu et al. (CN 105281528 A, hereinafter Zu, see US 2018/0351443 for English Translation) in view of Nomura (WO 2015140959 A1).
As to claim 4/3/1, Zu was discussed above with respect to claim 3 and Zu further shows (FIG. 5a) the permanent magnet 81,83 is magnetized in the horizontal direction. 

Nomura shows (FIG. 1) the bearing magnet 3a,3b is magnetized in the vertical direction, and adjacent ends of the permanent magnet 1a,1b and the adjacent bearing magnet 3a,3b have opposite magnetic poles (both poles of the bearing magnet 3a,3b are opposite the permanent magnets 1a,1b, the generator of Nomura has the same structure as the motor of Zu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the push-pull magnet 4 of Zu to have the push-pull magnet 4 is magnetized in the vertical direction, and adjacent ends of the permanent magnet 81,83 and the adjacent push-pull magnet 4 have opposite magnetic poles as taught by Nomura, for the advantageous benefit of having the push-pull magnet 4 function as a magnetic bearing and a reduced width and size of the vibrating motor as taught by Nomura (paragraph bridging pages 4-5 and page 7:21-23).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zu et al. (CN 105281528 A, hereinafter Zu, see US 2018/0351443 for English Translation) in view of Degtyar et al. (US 2015/0123507, hereinafter Degtyar).
As to claim 6/1, Zu was discussed above with respect to claim 1 except for a magnetic liquid is filled between the push-pull coil and the adjacent push-pull magnet.
Degtyar teaches the air gap between the windings and the magnet is filled with magnetic liquid (para[0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibrating motor of Zu to have a magnetic liquid is filled between the push-pull coil 2 and the adjacent push-pull magnet 4 as taught by Degtyar, for the advantageous benefit of increasing the magnetic flux via the push-pull coil 2 as taught by Degtyar (para[0035]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zu et al. (CN 105281528 A, hereinafter Zu, see US 2018/0351443 for English Translation) in view of Osada et al. (US 2012/0181886, hereinafter Osada).
As to claim 7/1, Zu was discussed above with respect to claim 1 except for the push-pull coil is an irregularly-wound coil, and the winding quantity of the push-pull coil in the position, with concentrated magnetic induction lines, of the push-pull magnet is increased.
Osada teaches that wires irregularly wound increasing the length of coil ends (para[0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the push-pull coil 2 of Zu to have the push-pull coil 2 is an irregularly-wound coil, and the winding quantity of the push-pull coil in the position, with concentrated magnetic induction lines, of the push-pull magnet 4 is increased as taught by Osada, for the advantageous benefit of lowering the space factor of the push-pull coil 2 as taught by Osada (para[0007]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zu et al. (CN 105281528 A, hereinafter Zu, see US 2018/0351443 for English Translation) in view of Heim (DE 4222292 A1).
As to claim 8/1, Zu was discussed above with respect to claim 1 except for the push-pull coil is a superimposedly wound coil or an interleavingly wound coil.
Heim shows a superimposedly wound winding (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the push-pull coil 2 of Zu to have the push-pull coil 2 is a superimposedly wound coil as taught by Heim, for the advantageous benefit of a smaller radial height of the winding heads of the push-pull coil 2 as taught by Heim (Abstract, para[0005],[0017]).



Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the allowance of the subject matter of claim 5 is the inclusion of the limitation of four pairs of push-pull magnet securing grooves each holding two magnets and four push-pull coils which is not found in the prior art references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (CN 104660106 A) shows a vibration motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT E MATES/Examiner, Art Unit 2832   

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832